—Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered November 30, 1998, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the defendant’s claim concerning his factual allocution at the plea proceeding is precluded by his valid waiver of the right to appeal (see, People v Callahan, 80 NY2d 273; People v Robinson, 242 AD2d 593).
The various grounds for the defendant’s claim that the plea was involuntary are either unpreserved for appellate review (see, People v Lopez, 71 NY2d 662) or based on matters dehors the record (see, People v Gagliano, 133 AD2d 704). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur..